Order unanimously affirmed, without costs. Memorandum: The contestants shall serve their objections within 10 days of the entry of the order herein (cf. SCPA 302, subd. 1, par. [c]) and proponents shall serve their demand for particulars within 10 days of the service upon them of the amended objections. The bill of particulars shall be served within 10 days of the demand for it (SCPA 102; CPLR 3042, subd. [a]) and the case then placed on the Surrogate’s Court Ready Calendar. The record indicates that this matter' has not progressed with reasonable expedition. The parties should avoid further delay of the trial of the. issues involved. (Appeal from order of Chautauqua County Surrogate’s Court, permitting amendment of objections.) Present — Goldman, P. J., Del Vecchio, Witmer, Moule and Henry, JJ.